    Case: 1:18-cv-03550 Document #: 58 Filed: 12/07/18 Page 1 of 3 PageID #:261




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
ELIZABETH AGUILERA, individually and on                ]
Behalf of herself and all others similarly situated,   ]
                                                       ]
                       Plaintiff,                      ]
                                                       ]
       v.                                              ]      Case No. 1:18-CV-3550
                                                       ]
NUWAVE, LLC,                                           ]      The Hon. Edmond Chang
                                                       ]      (Jury Trial Demanded)
                       Defendant.                      ]

               MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANT

       Pursuant to Local Rule 83.17, Peter C. Morse (Movant) hereby notifies the parties and the

Court of his intent to withdraw as counsel for Defendant. Movant states the following grounds for

this motion:

       1.      Movant filed his Attorney Appearance Form in the case on June 11, 2018 (Dkt. 10)

       2.      Movant has represented the Defendant as part of his employment at Morse Bolduc

& Dinos, LLC.

       3.      Robert J. Palmersheim and Anand Mathew of the law firm Palmersheim & Mathew,

LLP now represent the Defendant and are actively involved in the litigation. Movant no longer

represents the Defendant in this matter.

       4.      Given the foregoing, Movant’s withdrawal will not cause any prejudice or delay in

the case. All parties have counsel active in their representation, who will not require any additional

time to review or acclimate to the absence of Movant as Counsel.

       THEREFORE, Movant Peter C. Morse respectfully requests that this Court grant him leave

to withdraw as counsel in the above-captioned matter, and enter an order stating that Movant is so

withdrawn.

                                                  1
Case: 1:18-cv-03550 Document #: 58 Filed: 12/07/18 Page 2 of 3 PageID #:261




                                        Respectfully submitted,

                                  By:   /s/ Peter S. Morse
                                        MORSE BOLDUC & DINOS, LLC
                                        Peter C. Morse (ARDC No. 6181070)
                                        25 East Washington, Suite 750
                                        Chicago, IL 60601
                                        312-251-2577 (main)
                                        312-376-3896 (fax)
                                        pmorse@morseandbolduc.com




                                    2
    Case: 1:18-cv-03550 Document #: 58 Filed: 12/07/18 Page 3 of 3 PageID #:261




                                CERTIFICATE OF SERVICE
        I, Peter C. Morse, hereby certify that on December 7, 2018, a copy of the foregoing Motion
to Withdraw was filed with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to all attorneys of record.


                                             MORSE, BOLDUC & DINOS, LLC

                                             /s/ Peter C. Morse___________________
                                             Peter C. Morse




                                                3
